Judgment affirmed, with costs. Memorandum: The complaint alleges performance by plaintiff of a contract to procure for defendants a contract to build a house. The record shows that plaintiff introduced defendants to Lipsky and exerted considerable effort to induce Lipsky to enter into a building contract with defendants. Such contract was ultimately entered into, but only after defendants had become the successful competitive bidder. But there is evidence given without objection that defendants agreed that even though their success in securing the contract with Lipsky depended on successful competitive bidding they would pay plaintiff a $250 commission; and there is evidence that, after defendants secured the Lipsky contract, they acknowledged their indebtedness to plaintiff in the sum of $250 and paid fifty dollars thereon. This is the second time plaintiff has secured a verdict. We cannot say that the weight of the evidence calls for a reversal. All concur. (The judgment affirms a judgment of Rochester City Court, Civil Branch, in favor of plaintiff in an action to recover real estate commissions.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.